Mikoll, J.
(dissenting). I respectfully dissent.
In my view, the nature and extent of the prior complaints *917against State Trooper Robert Bennett were sufficient to place the State Police on notice of his violent propensities, rendering his subsequent attack on claimant “Jane Doe” (hereinafter claimant) reasonably foreseeable and the State liable for the consequences of its decision to retain him on active patrol duty.
Within the 14 months immediately preceding Bennett’s attack on claimant, four women complained to the State Police about his conduct. The first report was from Bennett’s wife, who averred that when she confronted him about her belief that he was having an affair he threw a quart of milk at her, grabbed her by the neck and pushed her to the floor into the milk, and struck her sides with his fists. The second report was from Bennett’s girlfriend, who complained that during the preceding month, while she was attempting to terminate her one-year adulterous affair with him, he harassed her and threatened her life and welfare. On the date of her complaint, she averred that Bennett came to her residence and demanded entry, threatening that if she refused he would gain access by other means. Bennett then grabbed a steak knife from the kitchen sink and threatened her with it, whereupon she fled to a neighbor’s home and called the State Police.
The third complaint was from a female motorist in a rental car on the Interstate Route 87 who complained that after pulling her over for not wearing a seatbelt, Bennett questioned her inappropriately as to her age, where she lived and worked, and whether she had a boyfriend. He then entered his patrol vehicle and, after a short while, honked the horn and beckoned her over to his vehicle where he gave her a ticket, not for a seat-belt violation but for having items in the rear deck which allegedly obstructed the view in her rear window. When this woman attempted to remove the items, however, Bennett told her not to worry, that she could do that at any time.
The fourth complainant testified that while driving a rental car on the Interstate Route 87, she was pulled over by Bennett for driving without a seatbelt. Bennett entered his patrol vehicle and, a short while later, honked his horn and beckoned her to his patrol vehicle, directing her to sit inside. During this time, Bennett stared at the woman’s breasts and legs, causing her to grow uneasy and uncomfortable. When she sat sideways in the front passenger side of the patrol vehicle, with her feet touching the ground outside, he urged her to get in the car further while leaning toward her and continuing to stare at her. He did not give her a ticket for driving without a seatbelt. Bennett’s conduct so unnerved this complainant that the same day she telephoned two separate State Police barracks to report it, *918on the second occasion requesting to speak with a Sergeant. Despite the State’s claim that they had no record of a complaint from this fourth woman, it was clear from her trial testimony that she had no discernible personal stake in claimant’s case, and indeed the Court of Claims expressed no reservation about her credibility. Since the State Police had written procedures governing the reporting of all personnel complaints to troop commanders, it would seem highly unlikely that both telephone complaints from this witness, one to the Malta barracks and one to the Loudonville barracks, could have been accidentally lost. Under these circumstances, the claimed loss would appear to be either negligent or purposeful, so as to justify imputing constructive knowledge thereof to the State (see, e.g., Blake v City of Albany, 48 NY2d 875, 877).
The first two complaints clearly establish Bennett’s capacity for violence against women and raise serious questions about his emotional stability. I would eschew as wholly irrelevant the distinctions drawn by the Court of Claims, and echoed by the majority, that the first two complaints “involved women with whom Bennett had had a standing relationship”. The nature of the conduct speaks for itself. Certainly it is not suggested that violent behavior is any less violent where its target is an acquaintance. The latter two complaints reveal unprofessional and disturbingly inappropriate behavior toward young female motorists, particularly those traveling alone in rental cars. Indeed, the similar particulars in the two motorists’ complaints eerily foreshadow the subsequent attack on claimant. Nonetheless, the majority concludes that the Court of Claims properly found this evidence inadequate to place the State Police on notice of Bennett’s dangerous propensities or, in their words, “to rape a random member of the public”. Such phrasing is, of course, disingenuous in that it ignores the fact that the prior complaints put the State on notice of the risk of harm faced not by “random members of the public” but by (a) women and (b) female motorists operating vehicles, particularly rental cars, on roadways covered by Bennett’s patrol duties.
In my view, the fundamental flaw in the reasoning and result of the Court of Claims derives from the perception that “the type of assault conducted on claimant having been of a sexual nature, the propensity which was said to have been displayed by Trooper Bennett’s behavior must relate to a predisposition on his part to commit sexual assaults” and the conclusion that “Trooper Bennett’s sexual assault on claimant was not accomplished by violent or untoward physical force”. Beyond any serious debate, and notwithstanding its “sexual nature”, rape *919is preeminently a crime of violence. Only under the skewed perception that rape is a “sexual conduct” crime could evidence of Bennett’s history of violence against women be considered insignificant in determining the reasonableness of the State’s conduct on the basis of the information it possessed. Similarly incomprehensible is Court of Claims’ conclusion that Bennett’s attack on claimant “was not accomplished by violent or untoward physical force”. Claimant was directed to pull her vehicle over by an armed, uniformed State Trooper operating a marked patrol vehicle. She complied with his various directives leading up to the assault while fearing for her life and following her instincts for survival. She was taken to an isolated clearing in the woods and there twice sodomized.
I believe that claimant proffered evidence sufficient to establish that the State Police had actual knowledge of Bennett’s dangerous propensities and negligently failed to take appropriate action to prevent the risk of harm to claimant. I would, therefore, reverse the judgments of the Court of Claims and remit for a trial on the question of damages.
Ordered that the judgments are affirmed, without costs.